DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-18 are currently pending. This office action is the first office action on the merits of the of the claims. 
                                                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 10 the claim recites “copolymer comprises styrene-ethylene/propylene-styrene, styrene-ethylene-co-ethylene/propylene-styrene, styrene-ethylene/butylene-styrene” which renders eh claim indefinite as it is not clear what structures are being referred to by these indications. Is this an indication of block structures with each dash indicating a different block or is this just an indication of the monomers used?  Is the “/” and indication of a copolymer having the both indicated units or just an indication that different monomer structure can be used as alternatives.  
Concerning claim 11 the claim recites “ no greater than 30% tackifying agent” which renders the claim indefinite as it is not clear what type of % this refers to. Is it volume % or weight %. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 8-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 2013/0225752).
Concerning claim 1 and 10 Tse teaches a hot melt adhesive composition (paragraphs 0003 and 0004) which comprises a first propylene based copolymer comprising propylene and an olefin comonomer and a second propylene based copolymer comprising propylene and a comonomer (paragraph 0010 and 0013 and 0048). The first propylene based polymer is indicated to be present in an amount of at least 10 wt% and at most up to 90 wt% of the adhesive (paragraphs 0053-0054) the second propylene based polymer is indicated to be present in an amount of at least 10 wt% and most up to 90 wt% (paragraphs 0054-0055). The first propylene based polymer is indicated to have a viscosity at 190°of from 1000 to 15000 mPa*sec (paragraph 0067), which corresponds to the same value in centipoise. The first propylene based polymer is indicated to have a viscosity at 190°of from 1000 to 15000 mPa*sec (paragraph 0069). The first propylene based polymer and the second propylene based polymer are indicated to have different heats of fusion with the first propylene polymer having a heat of fusion which is at least 5 j/g greater than the second propylene based polymer (paragraph 0073).  The first propylene polymer is indicated to have a heat of fusion which can be from 2 to about 50 j/g (paragraph 0074) which is an overlapping range with the claimed heat of fusion of the claimed second polyolefin.  The second propylene based polymer is indicated to have a heat of fusion between 2 and 50 J/g and indicate that it can have a heat of fusion of less than 10 J/g (paragraph 0077).  
Applicants specification gives a definition that an amorphous polymer is a polymer having a heat of fusion of no greater than 14 J/g (Applicants specification pg 3 lines 10-15). 
Tse additionally teaches a combination where the first propylene based copolymer has a heat of fusion of grater than 30 J/g and the second propylene based copolymer component has a heat of fusion of less than 20 J/g (claim 23)
This indicates that the heat of fusion, which corresponds to the crystallinity of the polymer, of the second propylene based copolymer of Tse provides a heat of fusion that is an overlapping range with the range that would make the polymer amorphous. 
As such the first propylene copolymer of Tse would be present in an overlapping amount with the claimed amount the claimed second polyolefin an teaches an overlapping range of the claimed heat of fusion and so the first propylene copolymer of Tse would correspond to the claimed second polyolefin. 
The second propylene copolymer of Tse teaches an overlapping amount with the claimed amount of the claimed first amorphous alpha olefin copolymer, teaches the claimed viscosity of the amorphous copolymer, and provides a heat of fusion which overlaps with the definition of an amorphous alpha olefin indicating that it can be an amorphous alpha olefin . As such the Second propylene copolymer of Tse corresponds to the claimed first amorphous alpha olefin. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Tse further teaches that the adhesive composition includes a styrenic block copolymer (paragraph 0094) and is indicated to includes polymers having an A block which is styrenic and a B block which is a polydiene block (paragraph 0106) and which can have a block structure A-B-A where the diene containing B block is hydrogenated (paragraph 0114) and can include Styrene-ethylene-butylene-styrene structures, and styrene-ethylene-propylene-styrene structures (paragraph 0014). This corresponds to the claimed hydrogenated styrenic block copolymer. 
Tse additionally indicates that the adhesive composition includes a tackifier resin (paragraph 0121) which is present in an amount of at least 1 wt% and can be up to at least 70 wt% (paragraph 0125). 
Tse further teaches that the adhesive composition further includes a process oil which is a liquid plasticizer (paragraph 0140 and 0141) which is present in an amount of form 1 wt% to 50 wt% of the adhesive (paragraph 0143). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the amorphous alpha olefin (having a heat of fusion of 14 J/g or less) and the claimed amount of the second polyolefin having the claimed heat of fusion, because Tse teaches two propylene copolymers which are indicated to have different heats of fusion which indicate overlapping ranges with the claimed ranges of the amounts and the heats of fusion of the claimed first amorphous alpha olefin copolyerm and the second polyolefin. 
It further would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed hydrogenated styrenic block copolymer, tackifiying agent and liquid plasticizer because Tse teaches the use of each of these components it eh hot melt adhesive. 
Concerning claims 2-5 Tse does not specifically teach the claimed dynamic peel value or the static peel value.  Tse teaches that good bonding and adhesion to material is required (paragraph 0177). The claimed properties of the dynamic peel value and static peel value are another method of measuring the adhesion of the adhesive composition. 
Tse does teach the two propylene based polymers provides increase adhesion (paragraph 0048), that styrene block copolymers are an important class of adhesive (paragraph 0006). It is well known that tackifiers are used to provide adhesive capability to an adhesive composition. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.I. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.II. 
As such since Tse teaches that the adhesive composition must have good adhesive bond strength, which can be measured by the claimed static and dynamic peel values, and teaches the claimed component in the claimed amount and teaches how these components provide the necessary adhesive and cohesive properties, the adhesive composition of Tse would be expected to have the claimed properties and therefor teaches the claimed limitations. 
Concerning claims 8-9 Tse further teaches that the amount of the styrene  in the styrene block copolymer which can be hydrogenated is from 10 to 45 wt% of the block copolymer (paragraph 0102) which is an overlapping range with the claimed ranges of no greater than 25% or no greater than 20 % by weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed styrene content of the hydrogenate styrenic block copolymer because Tse teaches an overlapping range with the claimed range. 
Concerning claim 11 Tse further teaches that the tackifying agent is indicated to be present in an amount of from 5 to about 50 wt % (paragraph 0139). This provides an overlapping range with the claimed range of no greater than 30% tackifying agent. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of tackifier in the adhesive composition because Tse teaches an overlapping range with the claimed range. 
Concerning claim 13 Tse further teaches that process oil component that is a plasticizer can be a polybutene (paragraph 0142). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed polybutene plasticizer because Tse teaches that the plasticizer can be polybutene. 
Concerning claim 14 Tse teaches that the second propylene based polymer which corresponds to the amorphous alpha olefin copolymer is indicated to have a heat of fusion between 2 and 50 J/g and indicate that it can have a heat of fusion of less than 10 J/g (paragraph 0077) which provides an overlapping range with the claimed range of the heat of fusion. Tse further teaches that the first and second propylene based polymer with be propylene based copolymer with ethylene (paragraph 0048) which would provide a amorphous alpha olefin copolymer having the indicated structure.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount heat of fusion of the amorphous alpha olefin copolymer because Tse teaches an overlapping range with the claimed heat of fusion.
Concerning claim 15 Tse further teaches that the first propylene based copolymer which corresponds to the claimed second polyolefin is indicated to have a viscosity at 190°of from 1000 to 15000 mPa*sec or more specifically between 500 and 3,000 mPa*sec(paragraph 0069). It should be noted that 1 mPa*s corresponds to 1 cP.  As such Tse gives at very least an overlapping range with the claimed range of the viscosity of the claimed second polyolefin. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed viscosity of the second polyolefin because Tse teaches an overlapping range with the claimed viscosity at 190°C.
Concerning claim 16 Tse further teaches that the first propylene polymer is indicated to have a heat of fusion which can be from 2 to about 50 j/g (paragraph 0074) which is an overlapping range with the claimed heat of fusion of the claimed second polyolefin. Tse further teaches that the first and second propylene based polymer with be propylene based copolymer with ethylene (paragraph 0048) which would provide a second polyolefin having the indicated structure.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount heat of fusion of the second polyolefin copolymer because Tse teaches an overlapping range with the claimed heat of fusion.
Concerning claims 17 Tse further teaches that the first and second propylene based polymer with be propylene based copolymer with ethylene (paragraph 0048) which would provide the indicated polymer structures.  

5.	Claims 1-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2016/0102230 A1) in view of Kanderski (US 7,262,251 B2).
Concerning claim 1 Gray teaches a hot melt adhesive composition (abstract) which comprises a propylene random copolymer, a propylene elastomer, an amorphous polyolefin, a tackifying agent and a plasticizer (paragraph 0037). 
The propylene elastomer is indicated to preferably be one of a propylene homopolymer with examples of which include LMODU S901 and S600 which are indicated to have melt enthalpy’s of 22.6 J/g (paragraphs 0042). These propylene elastomers are indicated to be present in an amount of from 5 to 50 % by weight (paragraph 0045) which is an overlapping range with the claimed range of the second polyolefin and as such these elastomers would correspond to the claimed second polyolefin. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
The amorphous polyolefin polymers are indicated to be selected from polymers such as propylene ethylene copolymers, propylene 1-butene copolymers and terpolymers of propylene ethylene and 1-butene (paragraph 0048), have a melt viscosity that is in a range of from 500 Cp to 20,000 Cp at 190 ° and are indicated to be present in an amount of from 1 to 40% by weight (paragraph 0047). The melt viscosity indicated  by Gray is greatly overlapping with the claimed viscosity of 750 cP to 50,000 cP at 190 °C and would provide sufficient specificity to consider this limitation anticipated. The amount of the amorphous alpha olefin copolymer is overlapping with the claimed range of at least 15% by weight. 
The tackifier is indicated to be present in an amount of from most preferably 21-27 wt% of the composition (paragraph 0051). 
The plasticizer is indicated to be present and can be mineral based oils, petroleum based oils, liquid resins, liquid  elastomer among others and is indicated to be a material that flows at ambient temperature and are preferably indicated to be liquid plasticizers (paragraph 0052) and are also indicated to be present in an amount of preferably about 20 to about 50 % by weight (paragraph 0053). 
The adhesive composition is indicated to be able to comprise from 1% to 15% by weight of a additional auxiliary polymer which can include styrene isoprene or styrene butadiene block copolymers styrene-(ethylene/butylene)-styrene block copolymers, styrene-(ethylene/propylene)-styrene block copolymers or Styrene (-ethylene-ethylene/propylene)-styrene bock copolymers among others  which functions to provide a desired physical property depending on the end use of the adhesive composition (paragraph 0030). 
Gray teaches an exemplary composition (paragprah 0094 Table 2 example 5) which includes 20 wt % of Vestoplast 508 (an amorphous polyolefin which is a 1-butene co propylene copolymer having a viscosity of 8,000 cP at 190°C (paragraph 0017 and 0082)) 10 wt% of L-MODU S600 (a polypropylene polymer having a melt enthalpy of 22.6 Joules per gram (paragraph 0042), it should be noted that melt enthalpy corresponds to heat of fusion), 10 wt% of Nyflex 222B ( a naphthenic process oil which corresponds to a liquid plasticizer (paragraph 0079 and 0052)) and 35 wt% of Escorez 5400 ( a hydrogenated cycloaliphatic hydrocarbon resin  which is a tackifying agent (paragraph 0080 and 0050)).  This exemplary composition differs from the claimed hot melt adhesive composition in that it does not include a hydrogenated styrene block copolymer comprising styrene polymer blocks and at least one hydrogenated conjugated diene polymer block. 
It should be noted that as is indicated above Gray teaches the adhesive composition can include 1 to 15 wt% of a auxiliary polymer which functions to provide a desired physical property depending on the end use of the adhesive composition and can be styrene-(ethylene/butylene)-styrene block copolymers, styrene-(ethylene/propylene)-styrene block copolymers or Styrene (-ethylene-ethylene/propylene)-styrene bock copolymers (paragraph 0030). 
Kanderski is drawn to hot melt adhesives which include propylene polymers and  amorphous poly alpha olefins (abstract) and teaches that styrene block copolymer such as styrene-ethylene-butylene-styrene and styrene-ethylene propylene -styrene can be added to the hot melt composition as a secondary polymer (column 14 lines 35-45) and that these structures result from hydrogenating butadiene or isoprene bocks, as an ethylene butylene midblock result from hydrogenating a butadiene midblock of the polymer (column 14 lines 30-55).    These block copolymers are indicated to be useful in increasing or decreasing the elasticity, adhesion , lower temperature resistance, high temperature resistance, creep resistance, cohesive strength and/or the pressure sensitivity of the  adhesive composition (column 15 lines 5-25). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the amorphous alpha olefin copolymer, and the second polyolefin in the adhesive composition because Gray teaches overlapping ranges with the claimed ranges and teaches an example having the indicated amount of the indicated components. 
It additionally would be obvious to one of ordinary skill in the art at the time of filling to add a hydrogenated styrenic block copolymer which comprises styrene polymer blocks and at least one hydrogenated conjugated diene polymer block because Gray teaches that styrene block copolymers can be added to the adhesive composition and Kanderski teaches that  polymers having the same structure as indicated by Gray can be formed by hydrogenating a conjuaged diene block and are particularly useful for tailoring various properties of the hot melt adhesive compositions includes adhesive properties and therefor it would be obvious to add the hydrogenated block copolymers to tailor the properties of the hot melt adhesive. 
Concerning claims 2-5 Gray in view of Kanderski does not specifically teach the claimed dynamic peel value or the static peel value. 
Gray does teach that  the hotmelt adhesives form and maintain strong bonds making them useful for hygiene applications (paragraph 0001) and that the adhesive need to fulfil multiple requirements such as suitable bond strength measured by peel force or bond retention during or after mechanical stress (paragraph 0003) which would correspond to the indicated dynamic and static peel values. 
Gray in view of Kanderski teaches each of the indicated component present in the claimed amounts.  Kanderski teaches that the use of the styrene block copolymer is known to be useful in tailoring the adhesion and cohesive strength of the adhesive composition (column 15 lines 5-25). Gray teaches that the amorphous poly alpha olefin is used to provide cohesive strength and elasticity (paragraph 0015) and that the polyolefin elastomer that corresponds to the claimed second polyolefin  helps provide  cohesive strength and elasticity as well as mitigate the flow and wet out of the adhesive immediately after application and is critical to bond stability (paragraph 0014) which would help provide adhesive properties. Tackifiers are well know to be used to increase the adhesion properties of adhesive compositions. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.I. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.II. 
As such since Gray in view of Kanderski teaches that the adhesive composition must have good adhesive bond strength, which can be measured by the claimed static and dynamic peel values, and teaches the claimed component in the claimed amount and teaches how these components provide the necessary adhesive and cohesive properties, the adhesive composition of Gray in view of Kanderski would be expected to have the claimed properties and therefor teaches the claimed limitations. 
Concerning claim 6-7 as is indicated above Gray teaches that the amorphous alpha olefin copolymer can be present in an amount of from 1 to 40% by weight (paragraph 0047), the polyolefin elastomers which correspond to the claimed second polyolefin can be present in an amount of from 5 to 50 % by weight (paragraph 0045), the styrenic block copolymers can be present in an amount of form 1 to 15 wt% (paragraph 0030), the tackifying agent can be present in an amount of from most preferably 21-27 wt% of the composition (paragraph 0051), and the plasticizer can be present in an amount of from preferably about 20 to about 50 % by weight (paragraph 0053). 
These ranges are each overlapping ranges with the claimed ranges of each of the components. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of each of the components because Gray in view of Kanderski teaches overlapping ranges with the claimed ranges. 
Concerning claim 8-9 Kanderski teaches that for styrene block copolymers which are added to a hot melt adhesive composition it is preferred that the amount of styrene less than 35 wt% and can be for example form 14-35 wt% of the polymer (column 14 lines 40-55). This provides an overlapping range with the claimed ranges of no grater than 25% and no greater than 20 % by weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed amount of styrene in the hydrogenated styrene block copolymers because Kanderski teaches that styrene block copolymers including hydrogenated block copolymers which are added to a hot melt adhesive to tailor the properties of the adhesive preferably have an amount of styrene which is an overlapping range with the claimed ranges of styrene. 
Concerning claim 10 Gray teaches that block copolymers which can be added to the adhesive composition include styrene-(ethylene/propylene)-styrene block copolymers, styrene-(ethylene-ethylene/propylene)-styrene block copolymers, and styrene-(ethylene/butylene)-styrene block copolymers (paragraph 0030). Kanderski teaches that styrene-ethylene-butylene-styrene and styrene-ethylene propylene-styrene block copolymers are a result of hydrogenating a block copolymer comprising polyisoprene or polybutadiene (column 14 lines 30-55). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the indicated hydrogenated styrenic block copolymers because both Gray and Kanderski teaches that these block copolymer structures can be present in the adhesive in order to tailor the properties of the adhesive composition. 
Concerning claim 11 Gray further teaches that the takifying agent is present in an amount of most preferably 21-27 wt% of the composition (paragraph 0051). This is within the claimed range of no grater than 30 % tackifying agent. 
Concerning claim 12 Gray teaches that the plasticizer can be liquid polyolefin plasticizers such a polybutenes (paragraph 0052). 
Gray does not teach the particularly claimed number average molecular weight of 500 to 7000 g/mol. 
Kanderski is drawn to hot melt adhesives that are made from polyolefins and teaches that plasticizers which can be used can be oligomer of poly olefins such as polybutenes and that these polymer plasticizers have an average molecular weight of between about 350 and about 10,000 (column 12 lines 10-15). This is an overlapping range with the claimed range of the average molecular weight of the plasticizer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed third polyolefin having the claimed number average molecular weight as the plasticizer of Gray in view of Kanderski because Gray teaches that polyolefins such as polybutenes can be used as the plasticizer and Kanderski teaches that a useful molecular weight these types of plasticizers is an overlapping range with the claimed range of the average molecular weight. 
Concerning claim 13 Gray further teaches that the plasticizer can be liquid plasticizers such a polybutenes (paragraph 0052). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed polybutene plasticizer because Gray teaches that a liquid polybutene can be used as the plasticizer. 
Concerning claim 16 Gray teaches that the adhesive composition includes a polyolefin elastomer is indicated to be able to be one of a propylene homopolymer with examples of which include LMODU S901 and S600 which are indicated to have melt enthalpys of 22.6 J/g (paragraphs 0042). Gray additionally teaches that the crystallinity offered by these polymers as polyolefin elastomers appears critical to bond stability over long term aging (paragraph 0014) and draws attention to the low melting enthalpy of these polymers which is below 25 J/gram (paragraph 0043 and claim 13). This is an overlapping range with the claimed range of from 20 to 45 J/g. 
 It should be noted that the crystallinity of the polymer is directly related to the heat of fusion or melting enthalpy of a polymer. The polyolefin elastomers in further indicated to be able to include additional propylene polymers and copolymers including propylene ethylene copolymers (paragraphs 0014 and 0044). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art to use a propylene ethylene copolymer having the claimed heat of fusion as the polyolefin elastomer of the adhesive of Gray in view of Kanderski because Gray teaches that the polyolefin elastomer can be a propylene ethylene copolymer and teaches that the elastomer has an overlapping range with the claimed heat of fusion and that the crystallinity of the elastomer is important to the properties of the adhesive. 
Concerning claim 17 Gray teaches that the adhesive composition includes a polyolefin elastomer is indicated to be able to be one of a propylene homopolymer with examples of which include LMODU S901 and S600 which are indicated to have melt enthalpys of 22.6 J/g (paragraphs 0042). Gray additionally teaches that the crystallinity offered by these polymers as polyolefin elastomers appears critical to bond stability over long term aging (paragraph 0014) and draws attention to the low melting enthalpy of these polymers which is below 25 J/gram (paragraph 0043 and claim 13). This is an overlapping range with the claimed range of from 15 to 50 J/g. 
 It should be noted that the crystallinity of the polymer is directly related to the heat of fusion or melting enthalpy of a polymer. The polyolefin elastomers in further indicated to be able to include additional propylene polymers and copolymers including propylene ethylene copolymers (paragraphs 0014 and 0044). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Gray further teaches that the amorphous alpha olefin copolymer can be a propylene ethylene copolymer (paragraphs 0046 and 0048)
It would have been obvious to one of ordinary skill in the art to use a propylene ethylene copolymer having the claimed heat of fusion as the polyolefin elastomer of the adhesive  Gray in view of Kanderski with a propylene ethylene copolymer as the amorphous alpha olefin because Gray teaches that the polyolefin elastomer can be a propylene ethylene copolymer and teaches that the elastomer has an overlapping range with the claimed heat of fusion and that the crystallinity of the elastomer is important to the properties of the adhesive, and that the amorphous propylene alphaolefin  polymer can be a propylene ethylene copolymer. 
Concerning claim 18 Gray further teaches that the hot melt adhesive composition can be used in application such as disposable nonwoven hygienic articles such as in diaper and adult incontinent elastic attachment and diaper backsheet lamination (paragraph 0070).  The hot melt adhesive is indicated to be use in method of making a laminate by providing a first substrate in  and second substrate applying the adhesive composition to one or both of said substrates and compressing said substrates together to form an laminate (paragraph 0035). It should be noticed that diapers are disposable absorbent articles and as is stated above the adhesive can be used in diaper backsheet lamination. 
It would have been obvious to of ordinary skill in the art at the time of filling to provide a disposable absorbent article which includes a laminate having  a back sheet and at tope sheet adhered to one another thought the hot melt adhesive of Gray in view of Kanderski because Gray teaches that the hotmelt adhesive composition can be used to make diaper backsheet lamination and that laminate components are made by adhering two substrates or sheets to one another though the hot melt adhesive. 

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2016/0102230 A1) in view of Kanderski (US 7,262,251 B2) as is evidenced by Wang (US 6,329,468 B1).
Concerning claim 14 Gray teaches that the amorphous alpha olefin copolymer can be selected from polymers such as propylene ethylene copolymers, propylene 1-butene copolymers and terpolymers of propylene ethylene and 1-butene (paragraph 0048) and gives an example of a Vestoplast 508 (an amorphous polyolefin which is a 1-butene co propylene copolymer having a viscosity of 8,000 cP at 190°C (paragraph 0017 and 0082).  
Gray further teaches that the amorphous alpha olefin polymers are propylene containing polymers which are at least substantially amorphous which is indicated as having a degree of crystallinity of less than 30% (paragraph 0015 and 0046) which would be expected in include a truly amorphous polymer having no crystallinty. Gray does not particularly indicate the heat of fusion of the amorphous alpha olefin although this would be related to the crystallinity of the polymer.
Wang is drawn to hot melt adhesives and teaches that amorphous poly alpha olefin polymers are usually predominantly amorphous without a well defined melting point although some may exhibit very low degrees of crystallinity with a heat of fusion of less than 10 J/g (column 3 lines 10-20).  
This provides evidence that the amorphous alpha olefin polymer of Gray would at very least include amorphous and very low crystallinity polymers and so the amorphous polymer of Gray has at very least an overlapping range with the claimed range of a heat of fusion of less than 10 J/g as the indication of crystallinity of less than 30% would include truly amorphous polymers having a heat of fusion of 0 J/g. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed  polymer structure and heat of fusion because Gray teaches the same polymer structure and teaches that the amorphous polymer has a crystallinity of less than 30% which would include a truly amorphous polymer thereby teaches at very least an overlapping range with the claimed range of heat of fusion as is evidenced by Wang.  
Conclusion
7.	Claims 1-18 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763